In a consolidated action pursuant to Business Corporation Law § 626, inter alia, to recover damages for breach of fiduciary duty and unjust enrichment, the intervenor, Special Litigation Committee of Cablevision Systems Corporation, appeals from so much of an order of the Supreme Court, Nassau County (Bucaria, J.), dated November 30, 2006, as amended by an order of the same court dated January 9, 2007, as denied that branch of its motion which was to stay all proceedings until it completed its independent investigation.
Ordered that the order, as amended, is affirmed insofar as appealed from, with costs.
Under the particular circumstances of this case, the Supreme Court providently exercised its discretion in denying the intervenor-appellant’s motion. Miller, J.P., Ritter, Goldstein and Dickerson, JJ., concur.